Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                       THIS AGREEMENT, made and entered into as of February 5,
2007 (the “Effective Date”), by and between MARY MARGARET GRABEL (the
“Executive”) and WESTWOOD COMPUTER CORPORATION (the “Company”).

WITNESSETH THAT:

                       WHEREAS, the Company and the Executive previously entered
into an Employment Agreement dated April 16, 2004 (the “Original Agreement”);

                       WHEREAS, the Company and the Executive have agreed to
execute a subordinated promissory note (the “Note”) in the form of Exhibit A
hereto pursuant to which the Company has agreed to pay the Executive, in
accordance with the terms of the Note, certain amounts owed under the terms of
the Original Agreement; and

                       WHEREAS, the Company and the Executive now wish to revise
the terms and conditions of the Executive’s employment.

                       NOW, THEREFORE, in consideration of the mutual covenants
and agreements set forth below, it is hereby covenanted and agreed by the
Executive and the Company as follows:

          1.           Performance of Services. The Executive’s employment with
the Company shall be subject to the following:

           (a)           During the Agreement Term (as defined below), and
subject to the terms of this Agreement, the Executive shall be employed by the
Company and shall occupy the position of Executive of the Company. The Executive
agrees to serve in that position or in such other offices or positions with the
Company or a Subsidiary (as defined below), as shall, from time to time, be
determined by the Board of Directors of the Company (the “Board”).     (b)
During the Agreement Term, while employed by the Company, the Executive shall
devote her full time, energies and talents to serving as its Chief Executive
Officer or such other position determined in accordance with Paragraph (a)
above.       During the Agreement Term, the Executive’s main office shall be at
11 Diamond Road, Springfield, NJ 07081.     (c) The Executive agrees to perform
her duties hereunder faithfully and efficiently subject to the directions of the
Board. The Executive’s duties may include providing services for both the
Company and the Subsidiaries, as determined by the Board; provided, that the
Executive shall not, without her consent, be assigned tasks that would be
inconsistent with those of Chief Executive Officer or such other position
determined in accordance with Paragraph (a) above.  

--------------------------------------------------------------------------------




           (d)           Notwithstanding the foregoing provisions of this
Paragraph 1, during the Agreement Term, the Executive may devote reasonable time
to activities other than those required under this Agreement, including
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, and similar types of activities, to
the extent that such other activities do not, in the judgment of the Board,
conflict with, inhibit or prohibit the performance of the Executive’s duties
under this Agreement, or conflict in any material way with the business of the
Company, Parent or any Subsidiary; provided, however, that the Executive shall
not serve on the board of any business, or hold any other position with any
business, without the consent of the Board.     (e) Subject to the terms of this
Agreement, the Executive shall not be required to perform services under this
Agreement during any period that the Executive is Disabled. The Executive shall
be considered “Disabled” or under a “Disability” during any period in which a
physical or mental disability renders the Executive incapable, after reasonable
accommodation, of performing the duties under this Agreement. In the event of a
dispute as to whether the Executive is Disabled, the Company may refer the same
to a licensed practicing physician of the Company’s choice, and the Executive
agrees to submit to such tests and examinations as such physician shall deem
appropriate. At any time during the period in which the Executive is Disabled,
the Company may appoint a temporary replacement to assume the Executive’s
responsibilities.     (f) The Company shall employ the Executive for the period
beginning on February 5, 2007 and ending on April 15, 2009 (the “Initial Term”);
subject, however, to earlier termination as provided herein. The Executive’s
employment hereunder automatically shall be extended for one (1) additional year
at the end of the Initial Term, and again each successive year thereafter.
However, such annual extensions may cease by either party delivering written
notice of such cessation to the other party; provided that such notice is
delivered at least 60 days prior to the date on which extension is otherwise to
occur. The period during which the Executive is employed pursuant to this
Agreement shall be referred to as the “Agreement Term.”     (g) For purposes of
this Agreement, (i) the term “Parent” shall mean Emtec, Inc., a Delaware
corporation, and (ii) the term “Subsidiary” shall mean any corporation,
partnership, joint venture or other entity during any period in which at least a
fifty percent interest in such entity is owned, directly or indirectly, by
Parent (or a successor to Parent).  

- 2 -

--------------------------------------------------------------------------------




          2.           Compensation. Subject to the terms of this Agreement,
during the Agreement Term, while the Executive is employed by the Company, the
Company shall compensate the Executive for her services as follows:

           (a)           The Executive shall receive an annual base salary,
payable in regular installments in accordance with the Company’s usual payroll
practices, as set forth on Schedule 2(a) (the “Salary”). The Executive’s Salary
rate shall be reviewed by the Board each year during the Agreement Term, while
the Executive is employed by the Company, to determine whether an increase in
the amount of Salary is appropriate. Any increase in the amount of Salary shall
be in the sole discretion of the Board. In no event shall the Salary of the
Executive be reduced to an amount that is less than the amount specified in this
Paragraph (a), or to an amount that is less than the amount that the Executive
was previously receiving during the Agreement Term.     (b) Except as otherwise
specifically provided to the contrary in this Agreement, the Executive shall be
provided with the welfare benefits and other fringe benefits to the same extent
and on the same terms and in any event no less than those benefits that are
currently provided by the Company to the Executive. The current benefits of the
Executive are set forth on Schedule 2(b). However, the Company shall not be
required to provide a benefit under this Paragraph (b) if such benefit would
duplicate (or otherwise be of the same type as) a benefit specifically required
to be provided under another provision of this Agreement. The Executive shall
complete all forms and physical examinations, and otherwise take all other
similar actions to secure coverage and benefits described in this Paragraph 2,
to the extent determined to be necessary or appropriate by the Company.     (c)
During any period while the Executive is Disabled and is otherwise entitled to
receive Salary under this Agreement, any such Salary to the Executive shall be
reduced by the amount of any benefits paid for the same period of time under the
Company-provided disability income replacement coverage.     (d) During the
first year of the Agreement Term, the Executive, together with Keith Grabel,
shall be entitled to receive reimbursement from the Company for the joint
reasonable expenses incurred by the Executive and Keith Grabel in providing the
services hereunder and under the Amended and Restated Employment Agreement dated
February 5, 2007 by and between the Company and Keith Grabel, dated the date
hereof (including travel) (the “Expenses”) up to $75,000 per year combined
without any approval on the part of the Parent (the “Approved Expenses”);
provided that such amount shall be reduced pro rata based on the number of
months remaining in the first year of the Agreement Term. Any Expenses in excess
of the Approved Expenses must be approved in writing by the Parent, such
approval not to be unreasonably withheld. The amount of Approved Expenses  

- 3 -

--------------------------------------------------------------------------------




                         reimbursed by the Company for any years subsequent to
the first year of the Agreement Term may be adjusted upward as agreed upon in
writing by the Executive and the Parent, but in no event shall such amount be
less than $75,000.

All payments and benefits to the Executive under this Agreement shall be subject
to reduction for payroll and other applicable taxes.

          3.           Termination. The Executive’s employment with the Company
during the Agreement Term may be terminated by the Company or the Executive
without any breach of this Agreement only under the circumstances described in
Paragraphs 3(a) through 3(f):

           (a)           Death. The Executive’s employment hereunder will
terminate upon death.     (b) Disability. During the Agreement Term, the Company
may terminate the Executive’s employment if Executive is Disabled for longer
than twelve (12) consecutive months.     (c) Cause. The Company may terminate
the Executive’s employment hereunder at any time for Cause. For purposes of this
Agreement, the term “Cause” shall mean:       (i) a willful act by the Executive
against the interests of the Company or which causes or is intended to cause
harm to the Company or its shareholders;       (ii)           the Executive’s
conviction, or plea of no contest or guilty, to a felony under the laws of the
United States or any state thereof or of a lesser offense involving dishonesty
as such dishonesty relates to the Company’s assets or business or the theft of
Company property;       (iii) the Executive’s insobriety or use of illegal
drugs, chemicals or controlled substances either (A) in the course of performing
Executive’s duties and responsibilities under this Agreement, or (B) otherwise
affecting the ability of Executive to perform the same; or       (iv) a material
breach of the Agreement by the Executive which is not cured by the Executive
within twenty (20) days (where the breach is curable) following written notice
to the Executive by the Company of the nature of the breach.

                        For purposes of this Agreement, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s action or omission was in the best interest of the Company.
Cause shall not exist under this Section 3 unless and until the Company has

- 4 -

--------------------------------------------------------------------------------




delivered to the Executive a copy of a resolution duly adopted by a majority of
the Board (absent the Executive) at a meeting of the Board called and held for
such purpose, or by written consent, finding that such Cause exists in the good
faith opinion of the Board. This Section 3 shall not prevent the Executive from
challenging in any arbitration proceeding the Board’s determination that Cause
exists or that the Executive has failed to cure any act (or failure to act), to
the extent permitted by this Agreement that purportedly formed the basis for the
Board’s determination. The Company must provide written notice to the Executive
that it is intending to terminate the Executive’s employment for Cause within
one hundred and twenty (120) days after the Board has actual knowledge of the
occurrence of the event it believes constitutes Cause.

           (d)           Termination for Good Reason. The Executive may
terminate her employment hereunder for Good Reason at any time during the
Agreement Term. For purposes of the Agreement, “Good Reason” shall mean      
(i) a material breach of the terms of this Agreement by the Company,      
(ii)           the Company requiring the Executive to move her primary place of
employment more than thirty-five (35) miles from the then current place of
employment,       (iii) a material diminution of the Executive’s
responsibilities or any material reduction in the general nature of the
Executive’s duties or authority to a level inconsistent with Chief Executive
Officer, unless previously agreed to in writing by the Executive,       (iv) the
failure of the Executive or Keith Grabel to be elected to the Board of Directors
of the Company; or       (v) a Change of Control of the Company or the Parent.

                        provided that any of the foregoing is not cured by the
Company within twenty (20) days following receipt of written notice by the
Executive to the Company of the specific nature of the breach. No termination
for Good Reason shall be permitted unless the Company shall have first received
written notice from the Executive describing the basis of such termination for
Good Reason. A termination of the Executive’s employment for Good Reason
pursuant to this Section shall be treated for purposes of this Agreement as a
termination by the Company without Cause and the provisions of this Section
relating to the payment of compensation and benefits shall apply. The term
“Change of Control” means (i) the acquisition by any person or group, or two or
more such persons acting in concert, of beneficial ownership of more than 51% of
the outstanding common stock of the Company or the Parent (excluding the common
stock of the Company or Parent owned by the Executive, Keith Grabel or their
assigns); or (ii) the sale of all or substantially all of the assets of the
Company or the Parent. The term Change of Control will expressly include,
without limitation, any such acquisition or sale that is structured as a merger,
consolidation, joint venture, tender offer, exchange offer, equity investment in
the Company or the Parent.

- 5 -

--------------------------------------------------------------------------------




                        The Executive’s right to terminate employment pursuant
to this Paragraph (d) shall not be affected by incapacity due to physical or
mental illness.

           (e)           Voluntary Termination by Executive. The Executive shall
provide the Company thirty (30) days’ advance written notice in the event the
Executive terminates her employment, other than for Good Reason (as defined
herein); provided that the Board may, in its sole discretion, terminate the
Executive’s employment with the Company prior to the expiration of the
thirty-day notice period. In such event and upon the expiration of such thirty
day period (or such shorter time as the Board in its sole discretion may
determine), the Executive’s employment under this Agreement shall immediately
and automatically terminate.     (f) Termination by Company. The Company may
terminate the Executive’s employment hereunder at any time for any reason, by
giving the Executive prior written Notice of Termination, which Notice of
Termination shall be effective immediately, or such later time as is specified
in such notice. The Company shall not be required to specify a reason for the
termination under this Paragraph 3(f), provided that termination of the
Executive’s employment by the Company shall be deemed to have occurred under
this Paragraph 3(f) only if it is not for reasons described in Paragraph 3(b),
3(c), 3(d), or 3(e). Notwithstanding the foregoing provisions of this Paragraph
(f), if the Executive’s employment is terminated by the Company in accordance
with this Paragraph (f), and within a reasonable time period thereafter, it is
determined by the Board that circumstances existed which would have constituted
a basis for termination of the Executive’s employment for Cause in accordance
with Paragraph 3(c), the Executive’s employment will be deemed to have been
terminated for Cause in accordance with Paragraph 3(c) (provided, however, that
termination for Cause shall not be determined to exist under this sentence
solely by reason of circumstances which could have been remedied if notice had
been given in accordance with Paragraph 3(c)).     (g) Notice of Termination.
Any termination of the Executive’s employment by the Company or the Executive
(other than a termination pursuant to Paragraphs 3(a) or (b)) must be
communicated by a written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” means a dated notice which
indicates the Date of Termination (not earlier than the date on which the notice
is provided), and which indicates the specific termination provision in this
Agreement relied on and which sets forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.     (h) Date of
Termination. “Date of Termination” means the last day the Executive is employed
by the Company, provided that the Executive’s employment is terminated in
accordance with the foregoing provisions of this Paragraph 3.  

- 6 -

--------------------------------------------------------------------------------




           (i)           Effect of Termination. If, on the Date of Termination,
the Executive is a member of the Board of the Company or a member of the Board
of Directors or Board of Members of any of the Subsidiaries, or holds any other
position with the Company and the Subsidiaries, the Executive shall resign from
all such positions as of the Date of Termination.

          4.           Rights Upon Termination. The Executive’s right to payment
and benefits under this Agreement for periods after the Date of Termination
shall be determined in accordance with the following provisions of this
Paragraph 4:

           (a)           If the Executive’s Date of Termination occurs during
the Agreement Term for any reason the Company shall pay to the Executive:      
(i) The Executive’s Salary for the period ending on the Executive’s Date of
Termination.       (ii)           Payment for accrued vacation days, as
determined in accordance with Company policy as in effect from time to time.    
  (iii) Any other payments or benefits to be provided to the Executive by the
Company pursuant to any employee benefit plans or arrangements adopted by the
Company, to the extent such amounts are due from the Company.

                        Except as may otherwise be expressly provided to the
contrary in this Agreement, nothing in this Agreement shall be construed as
requiring the Executive to be treated as employed by the Company for purposes of
any employee benefit plan or arrangement following the date of the Executive’s
Date of Termination.

           (b)           If the Executive’s Date of Termination occurs during
the Agreement Term under any circumstances described in Paragraph 3, the Company
shall have no obligation to make payments under the Agreement for periods after
the Executive’s Date of Termination other than those payments in accordance with
Paragraph 4(a) above.

          5.           Duties on Termination. Subject to the terms and
conditions of this Agreement, during the period beginning on the date of
delivery of a Notice of Termination, and ending on the Date of Termination, the
Executive shall continue to perform her duties as set forth in this Agreement,
and shall also perform such services for the Company as are necessary and
appropriate for a smooth transition to the Executive’s successor, if any.
Notwithstanding the foregoing provisions of this Paragraph 5, the Company may
suspend the Executive from performing her duties under this Agreement following
the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), the

- 7 -

--------------------------------------------------------------------------------




Executive shall continue to be treated as employed by the Company for other
purposes, and her rights to compensation or benefits shall not be reduced by
reason of the suspension.

          6.           Mitigation and Set-Off. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise. The Company shall be entitled to set off
against amounts payable to the Executive any amounts owed to the Company by the
Executive, but the Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts earned by the
Executive in other employment after termination of employment with the Company,
or any amounts which might have been earned by the Executive in other employment
had such other employment been sought.

          7.           Noncompetition.

           (a)           While the Executive is employed by the Company, and for
a period of two (2) years after termination of the Executive’s employment with
the Company for any reason:       (i) The Executive shall not, without the
express written consent of the Board, be employed by, serve as a consultant to,
or otherwise assist or directly or indirectly provide services to a Competitor
(defined below) if: (A) such services are to be provided with respect to any
location in which Parent, the Company or a Subsidiary did business during the
twelve (12) month period prior to the Date of Termination, or with respect to
any location in which Parent, the Company or a Subsidiary had devoted material
resources to doing business during the twelve (12) month period prior to the
Date of Termination; or (B) the trade secrets, confidential information, or
proprietary information (including, without limitation, confidential or
proprietary methods) of Parent, the Company and the Subsidiaries to which the
Executive had access could reasonably be expected to benefit the Competitor if
the Competitor were to obtain access to such secrets or information.      
(ii)           The Executive shall not, without the express written consent of
the Board, directly or indirectly own an equity interest in any Competitor
(other than ownership of 1% or less of the outstanding stock of any corporation
listed on a national stock exchange or included in the NASDAQ System).     (b)
While the Executive is employed by the Company, and for a period of three (3)
years after termination of the Executive’s employment with the Company for any
reason:       (i) The Executive shall not, without the express written consent
of the Board, solicit or attempt to solicit any party who is then or, during the
twelve (12) month period prior to such solicitation or attempt by the Executive
was (or

- 8 -

--------------------------------------------------------------------------------




    was solicited to become), a customer or supplier of Parent, the Company or a
Subsidiary, or a user of the services provided by Parent, the Company or a
Subsidiary, provided that the restriction in this Paragraph (ii) shall not apply
to any activity on behalf of a business that is not a Competitor.      
(ii)           The Executive shall not without the express written consent of
the Board, solicit, entice, persuade, induce or hire any individual who is
employed by Parent, the Company or any Subsidiary (or was so employed within 90
days prior to the Executive’s action) to terminate or refrain from renewing or
extending such employment or to become employed by or enter into contractual
relations with any other individual or entity other than Parent, the Company or
any Subsidiary, and the Executive shall not approach any such employee for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.              (c)           The term
“Competitor” means any enterprise (including a person, entity, firm or business,
whether or not incorporated) during any period in which it is materially
competitive in any way with any business in which Parent, the Company or any of
the Subsidiaries was engaged during the twelve (12) month period prior to the
Executive’s Date of Termination.

                        Nothing in this Paragraph 7, Paragraph 8, or Paragraph 9
shall be construed as limiting the Executive’s duty of loyalty to the Company,
or any other duty otherwise owed to the Company, while the Executive is employed
by the Company.

          8.           Non-Disparagement. The Executive and the Company agree
that each will not make any false, defamatory or disparaging statements about
the other, Parent, the Subsidiaries, or the officers or directors of Parent, the
Company or the Subsidiaries that are reasonably likely to cause material damage
to the Executive, Parent, the Company, the Subsidiaries, or the officers or
directors of Parent, the Company or the Subsidiaries.

          9.           Confidential Information. The Executive agrees that,
during the Agreement Term, and at all times thereafter:

           (a)           The Executive agrees to keep secret all Confidential
Information and Intellectual Property which may be obtained during the period of
employment by the Company and that the Executive shall not reveal or disclose
it, directly or indirectly, except with the Company’s prior written consent. The
Executive shall not make use of the Confidential Information or Intellectual
Property for the Executive’s own purposes or for the benefit of anyone other
than Parent or the Company and shall protect it against disclosure, misuse,
espionage, loss and theft.     (b) The Executive acknowledges and agrees that
all Intellectual Property is and shall be owned by the Company, Parent or the
Subsidiaries, as applicable. The Executive hereby assigns and shall assign to
all ownership rights possessed in any

- 9 -

--------------------------------------------------------------------------------




    Intellectual Property contributed, conceived or made by the Executive
(whether alone or jointly with others) while employed by the Company, whether or
not during work hours. The Executive shall promptly and fully disclose to the
Company in writing all such Intellectual Property after such contribution,
conception or other development. The Executive agrees to fully cooperate with
the Company, at the Company’s expense, in securing, enforcing and otherwise
protecting throughout the world the Company’s interests in such Intellectual
Property, including, without limitation, by signing all documents reasonably
requested by the Company.              (c)           Immediately following the
Date of Termination, the Executive agrees to promptly deliver to the Company all
memoranda, notes, manuals, lab notebooks, computer diskettes, passwords,
encryption keys, electronic mail and other written or electronic records (and
all copies thereof) constituting or relating to Confidential Information or
Intellectual Property that the Executive may then possess or have control over.
If the Company requests, the Executive shall provide written certification that
all such materials have been returned .     (d) For purposes of this Agreement,
the following terms shall be defined as set forth below:       (i) “Employer
Confidential Information” shall mean all information, in any form or medium,
that relates to the business, marketing, costs, prices, products, processes,
services, methods, computer programs and systems, personnel, customers, research
or development of the Company and all other information related to Parent, the
Company and the Subsidiaries which is not readily available to the public.      
(ii)           “Confidential Information” shall mean all information, in any
form or medium, that relates to the business, marketing, costs, prices,
products, processes, services, methods, computer programs and systems,
personnel, customers, research or development of Parent, the Company and the
Subsidiaries and all other information related to Parent, the Company and the
Subsidiaries which is not readily available to the public.       (iii)
“Intellectual Property” shall mean, with respect to the following which are
created or existing during the period of the Executive’s employment by the
Company, any: (A) idea, know-how, invention, discovery, design, development,
software, device, technique, method or process (whether or not patentable or
reduced to practice or including Confidential Information) and related patents
and patent applications and reissues, re-examinations, renewals,
continuations-in-part, continuations, and divisions thereof; (B) copyrightable
and mask work (whether or not including Confidential Information) and related
registrations and applications for registration; (C) trademarks, trade secrets
and other proprietary rights; and  

- 10 -

--------------------------------------------------------------------------------




 

                                       (D) improvements, updates and
modifications of the foregoing made from time to time.

          10.         Assistance with Claims. The Executive agrees that, during
the Agreement Term, and continuing for a reasonable period after the Executive’s
Date of Termination, the Executive will assist Parent, the Company and the
Subsidiaries in defense of any claims that may be made against Parent, the
Company and the Subsidiaries, and will assist Parent, the Company and the
Subsidiaries in the prosecution of any claims that may be made by Parent, the
Company or the Subsidiaries, to the extent that such claims may relate to
services performed by the Executive for Parent, the Company and the
Subsidiaries. The Executive agrees to promptly inform the Company upon becoming
aware of any lawsuits involving such claims that may be filed against Parent,
the Company or any Subsidiary. The Company agrees to provide legal counsel to
the Executive in connection with such assistance (to the extent legally
permitted), and to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. The Executive also agrees to promptly inform the
Company upon being asked to assist in any investigation of Parent, the Company
or the Subsidiaries (or their actions) that may relate to services performed by
the Executive for Parent, the Company or the Subsidiaries, regardless of whether
a lawsuit has then been filed against Parent, the Company or the Subsidiaries
with respect to such investigation.

          11.         Equitable Remedies. The Executive acknowledges that the
Company would be irreparably injured by a violation of Paragraph 7, Paragraph 8
or Paragraph 9, and therefore, agrees that the Company, in addition to any other
remedies available to it for such breach or threatened breach, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining the Executive from any actual or threatened breach of
Paragraph 7, Paragraph 8, or Paragraph 9. The Company acknowledges that the
Executive would be irreparably injured by a violation of Paragraph 8, and the
Company agrees that the Executive, in addition to any other remedies available
to the Executive for such breach or threatened breach, shall be entitled to a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining the Company from any actual or threatened breach of Paragraph 8. If
a bond is required to be posted in order for the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not be more
than a nominal sum.

          12.         Nonalienation. The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

          13.         Amendment. This Agreement may be amended or cancelled only
by mutual agreement of the parties in writing. So long as the Executive lives,
no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof.

- 11 -

--------------------------------------------------------------------------------




          14.         Applicable Law. The provisions of this Agreement shall be
construed in accordance with the laws of the State of New Jersey, without regard
to the conflict of law provisions of any state.

          15.         Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).

          16.         Waiver of Breach. No waiver by any party hereto of a
breach of any provision of this Agreement by any other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party of any similar or dissimilar provisions and conditions at the same
or any prior or subsequent time. The failure of any party hereto to take any
action by reason of such breach will not deprive such party of the right to take
action at any time while such breach continues.

          17.         Successors. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business, and
the successor shall be substituted for the Company under this Agreement.

          18.         Notices. Notices and all other communications provided for
in this Agreement shall be in writing and shall be delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by facsimile or prepaid overnight courier to the parties at the addresses
set forth below (or such other addresses as shall be specified by the parties by
like notice). Such notices, demands, claims and other communications shall be
deemed given:

           (a)           in the case of delivery by overnight service with
guaranteed next day delivery, the next day or the day designated for delivery;  
  (b) in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or     (c) in the case of facsimile, the date upon which the
transmitting party received confirmation of receipt by facsimile, telephone or
otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

- 12 -

--------------------------------------------------------------------------------




to the Company:   

                      Westwood Computer Corporation
                        11 Diamond Road
                        Springfield, NJ 07081

or to the Executive:

                        at address in Company’s records.

                        All notices to the Company shall be directed to the
attention of Secretary of the Company, with a copy to the Board of Directors of
the Company. Each party, by written notice furnished to the other party, may
modify the applicable delivery address, except that notice of change of address
shall be effective only upon receipt.

          19.         Arbitration of All Disputes. Any controversy or claim
arising out of or relating to this Agreement (or the breach thereof) shall be
settled by final, binding and non-appealable arbitration by three arbitrators.
Except as otherwise expressly provided in this Paragraph 19, the arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association (the “Association”) then in effect. One of the arbitrators shall be
appointed by the Company, one shall be appointed by the Executive, and the third
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the third arbitrator within 30 days of the appointment of the
second arbitrator, then the third arbitrator shall be appointed by the
Association. This Paragraph 19 shall not be construed to limit the Company’s
right to obtain relief under Paragraph 11 with respect to any matter or
controversy subject to Paragraph 11, and, pending a final determination by the
arbitrator with respect to any such matter or controversy, the Company shall be
entitled to obtain any such relief by direct application to state, federal, or
other applicable court, without being required to first arbitrate such matter or
controversy. The losing party shall bear all expenses of the arbitrator incurred
in any arbitration hereunder and shall reimburse the prevailing party for any
related reasonable legal fees and expenses directly attributable to such
arbitration; provided that such legal fees are calculated on an hourly, and not
on a contingency fee, basis.

          20.         Survival of Agreement. Except as otherwise expressly
provided in this Agreement, the rights and obligations of the parties to this
Agreement shall survive the termination of the Executive’s employment with the
Company.

          21.         Entire Agreement. Except as otherwise indicated herein,
this Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof, including but not limited to the Original
Agreement; provided, however, that nothing in this Agreement shall be construed
to limit any policy or agreement that is otherwise applicable relating to
confidentiality, rights to inventions, copyrightable material, business and/or
technical information, trade secrets, solicitation of employees, interference
with relationships with other businesses, competition, and other similar
policies or agreement for the protection of the business and operations of the
Company and the Subsidiaries.

- 13 -

--------------------------------------------------------------------------------




[Signatures appear on the following page]

 

 

 

- 14 -

--------------------------------------------------------------------------------




                        IN WITNESS THEREOF, the Executive has hereunto set her
hand, and the Company has caused these presents to be executed in its name and
on its behalf, all as of the Effective Date.

MARY MARGARET GRABEL     /s/ Mary Margaret Grabel     WESTWOOD COMPUTER
CORPORATION         /s/ Dinesh Desai       By:       Dinesh Desai   Its:
Chairman
 

 

- 15 -

--------------------------------------------------------------------------------




Schedule 2(a)

Salary

Year 1 $25,000 (pro rated)     Year 2 $25,000     Year 3 $25,000


- 16 -

--------------------------------------------------------------------------------




Schedule 2(b)

Benefits

1. Reimbursements for all travel and other expenses as per company policy
2.           First Class Air travel, it is understood that whenever possible
Award points will be used for upgrade to First Class 3. Company Health and
Medical Plan 4. Three weeks vacation, Company approved holidays and 5 days
personal time 5. Benefits available generally to senior level executives of
Company 6. Access to 401k plan or any other Executive deferred compensation plan
 

- 17 -

--------------------------------------------------------------------------------